In an action for divorce and ancillary relief, the defendant Christine M. McMurray appeals from (1) an order of the Supreme Court, Westchester County (Nastasi, J.), entered May 5, 1988, which granted the motion of the plaintiff John D. McMurray to direct the Sheriff of Westchester County to sign and deliver the deed conveying title to the former marital residence, and (2) an order of the same court, entered May 16, 1988, which sua sponte amended the prior order by correcting a typographical error.
Ordered that the appeal from the order entered May 5, 1988 is dismissed, as that order was superseded by the order entered May 16, 1988; and it is further,
Ordered that the order entered May 16, 1988 is affirmed (see, Boronow v Boronow, 71 NY2d 284; McMurray v Mosca, 137 AD2d 747); and it is further,
Ordered that the respondent is awarded one bill of costs; and it is further,
Ordered that the appellant, personally, her attorney Abraham Morris, as well as her counsel of record, and the plaintiff’s appellate counsel are directed to appear at this court on February 28, 1990, at 12:00 noon to be heard upon the issue of the imposition of appropriate sanctions or costs, if any, pursuant to 22 NYCRR 130-1.1 (see, McMurray v McMurray, 157 AD2d 773 [No. 13] [decided herewith]). Thompson, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.